 


110 HRES 961 EH: Commending the Alaska Army National Guard for its service to the State of Alaska and the citizens of the United States.
U.S. House of Representatives
2008-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 961 
In the House of Representatives, U. S.,

May 20, 2008
 
RESOLUTION 
Commending the Alaska Army National Guard for its service to the State of Alaska and the citizens of the United States. 
 
 
Whereas the 297th Infantry and the scout group of the Alaska Army National Guard deployment of almost 600 Alaskans was the largest deployment of the Alaska National Guard since World War II; 
Whereas the Alaskans of the 3rd Battalion, 297th Infantry came from 80 different communities across Alaska; 
Whereas the 3rd Battalion, 297th Infantry included 75 soldiers from New York, Mississippi, Illinois, Georgia and Puerto Rico; 
Whereas the 586 soldiers of the 3rd Battalion, 297th Infantry were mobilized in July of 2006 and deployed to Camp Shelby, Mississippi; 
Whereas the 3rd Battalion, 297th Infantry was deployed to Camp Virginia, Camp Navstar and Camp Buehring in Northern Kuwait; 
Whereas the 3rd Battalion, 297th Infantry courageously performed route and perimeter security missions, mounted combat patrols and inspections and searches of vehicles going into Iraq from Kuwait, among other assignments; 
Whereas the 3rd Battalion, 297th Infantry, over the course of 12 months in Kuwait and Iraq, inspected and searched over 30,000 semi-trucks; 
Whereas the 3rd Battalion, 297th Infantry designed all force protection plans in northern Kuwait; 
Whereas the families of the members of the 3rd Battalion, 297th Infantry have provided unwavering support while waiting patiently for their loved ones to return; 
Whereas the employers of members and family members of the 3rd Battalion, 297th Infantry have displayed patriotism over profit, by keeping positions saved for the returning soldiers and supporting the families during the difficult days of this long deployment, and these employers are great corporate citizens through their support of members of the Armed Forces and their family members; 
Whereas the 3rd Battalion, 297th Infantry has performed admirably and courageously; gaining the gratitude and respect of Alaskans and all Americans; and 
Whereas members of the 3rd Battalion, 297th Infantry received 3 Bronze Stars, 12 Meritorious Service Medals, 142 Army commendations and more than 200 Army Achievement Medals for their outstanding service: Now, therefore, be it  
 
That Congress— 
(1)commends the 3rd Battalion, 297th Infantry of the Alaska Army National Guard upon its completion of deployment and brave service to the Commonwealth of Alaska and the citizens of the United States; and 
(2)directs the Clerk of the House of Representatives to transmit a copy of this resolution to the Adjutant General of the Alaska National Guard for appropriate display. 
 
Lorraine C. Miller,Clerk.
